Citation Nr: 0613464	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), 
death benefits and accrued benefits. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran reportedly had active duty service from January 
1945 to January 1946.  He died in March 1991.  The appellant 
is claiming DIC, death and accrued benefits as the remarried 
widow of the veteran.   
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2004, a 
statement of the case was issued in May 2004, and a 
substantive appeal was received in June 2004.  


FINDINGS OF FACT

1.  The appellant and the veteran were reportedly married in 
November 1985.

2.  The appellant's marriage to the veteran was reportedly 
terminated by his death in March 1991.

3.  The appellant remarried in November 1993 and has been 
married to the same spouse ever since, even though they 
reportedly separated in November 1994.

4.  At the time of her remarriage, the veteran was under the 
age of 57 years.


CONCLUSION OF LAW

The appellant is not eligible for VA DIC, death and accrued 
benefits as the remarried widow of a veteran as a matter of 
law.  38 U.S.C.A. §§ 101 (West 2002), 103 (2004); 38 C.F.R. 
§§ 3.50, 3.55 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

Analysis

The appellant is seeking DIC, death and accrued benefits as 
the surviving spouse of the veteran.  Certain VA death 
benefits, including death pension, death compensation, and 
DIC are payable to a veteran's surviving spouse.  38 U.S.C.A. 
§§ 1310, 1541.

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in November 1985; the 
veteran died in March 1991.  The appellant remarried in 
November 1993.  The appellant is still currently married to 
the same spouse, even though they have reportedly been 
separated since November 1994.  The appellant is claiming 
that she should be entitled to DIC, death and accrued 
benefits because she has been separated from her current 
husband for over nine years and that the marriage is in name 
only. 

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
3.1(j) and who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried (except as provided 
in § 3.55), or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50.

38 C.F.R. § 3.55 provides for reinstatement of benefits 
eligibility based upon terminated marital relationships.  38 
C.F.R. § 3.55(a)(2) provides that the remarriage of a 
surviving spouse which is terminated by death or divorce 
prior to November 1, 1990, shall not bar the furnishing of 
benefits to such surviving spouse. However, in the present 
case the appellant has reported that remarriage to another 
after the veteran's death has not been terminated by death or 
divorce.  Therefore, her situation does not fall within the 
provisions of 38 CF.R. § 3.55(a)(2).

Moreover, the Board notes that the definition of "surviving 
spouse" in 38 U.S.C. 
§ 101(3) excludes a person who has remarried since the 
veteran's death.  Section 8207 of the Transportation Equity 
Act for the 21st Century, Pub. L. No. 105-178, § 8207, 112 
Stat. 107, 495 (1998), added a new subsection (e) to 38 
U.S.C. § 1311, which governs the payment of DIC to a 
surviving spouse.  Section 1311(e)(1) provides that 
remarriage shall not bar a surviving spouse's eligibility for 
DIC if the remarriage is terminated by death, divorce, or 
annulment (unless VA determines that divorce or annulment was 
secured through fraud or collusion).  By its express terms, 
the amendment made by section 8207 applies to restoration of 
eligibility for DIC.  Section 8207 did not amend any statute 
governing benefits other than DIC. Nor did it change the 
generally applicable definition of "surviving spouse" in 38 
U.S.C. § 101(3).  See VA General Counsel Precedent Opinion 
13-98 (September 13, 1998).

The Board notes that an amendment to Title 38 of the United 
States Code, effective January 1, 2004, states that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of benefits specified in 
paragraph (5) to such person as the surviving spouse of the 
veteran.  38 U.S.C.A. § 103(d)(2)(B).  The benefits listed 
under paragraph (5) are dependency and indemnity 
compensation, medical care for survivors and dependents of 
certain veterans, educational assistance, and housing loans.  
Id. at (d)(5).

An individual, whose remarriage was before the date of the 
enactment of this amendment and after the individual attained 
age 57, shall be eligible for such benefits if the individual 
submits an application no later than the end of the one year 
period of the enactment of this amendment.  See Pub. L. No 
108-183, 117 Stat. 2653 (2003).  The appellant did submit 
such an application.  Nevertheless, it is clear that the 
appellant was under the age of 57 when she remarried as she 
reported her birth date to be June 1946 so she was 
approximately 47 years old when she remarried.  Therefore, 
this amendment is not applicable to her.  The amendment 
clearly and unambiguously states that the remarriage must 
take place after age 57.  The Board notes that legislation is 
pending that would reduce the age requirement to 55; however, 
if enacted, this legislation would still not be applicable to 
the appellant.  H.R. 1462, 109th Cong.(2005).

Therefore, as the record shows that the appellant remarried 
after the veteran's death and is still currently married, she 
is not eligible for entitlement to DIC, death or accrued 
benefits.  While the Board sympathizes with the appellant's 
contentions, the Board has no option but to decide this case 
in accordance with the applicable law.  Thus, the appellant's 
claim must be denied.  The Board may not grant a benefit that 
the appellant is not eligible to receive under statutory law.  
See Davenport v. Principi, 16 Vet.App. 522 (2002); Harvey v. 
Brown, 6 Vet.App. 416 (1994).  In other words, Congress 
enacts federal laws authorizing monetary benefits, and, 
unless an individual meets all of the requirements of a 
particular law, she is not entitled to the benefit; and the 
benefit cannot be awarded, regardless of the circumstances.  
See Sabonis v. Brown, 6 Vet.App. 426 (1994).  Thus, the Board 
is unable to find a legal basis for entitlement to DIC, death 
and accrued benefits. 


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


